Citation Nr: 1215334	
Decision Date: 04/27/12    Archive Date: 05/07/12	

DOCKET NO.  08-07 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia



THE ISSUE

Entitlement to a disability rating in excess of 60 percent for multiple lipomas, to include the forearms, the legs, the back, and the chest region.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from March 1961 to March 1964.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Roanoke, Virginia, that, in pertinent part, confirmed and continued a 60 percent disability rating for the Veteran's multiple lipomas.  The case was previously before the Board in September 2010 at which time it was remanded primarily for referral to VA's Director of the Compensation and Pension Service for consideration of extraschedular compensation for the service-connected lipomas.  A January 2012 communication from the Director of VA's Compensation Service is of record.  The case is now before the Board for appellate review.  

The Board notes that in the September 2010 remand, reference was made to a June 2010 communication from the Veteran's representative in which the issue of the Veteran's entitlement to special monthly compensation at the housebound rate was raised.  The matter was referred to the RO for appropriate consideration.  Once again, the attention of the RO is called to this matter.  

The Board notes that review of the record reveals that in addition to the 60 percent rating for the lipomas, service connection is in effect for left inguinal herniorrhaphy.  A noncompensable rating is in effect.  The Veteran is also entitled to a total rating based on unemployability due to the severity of his lipomas from 8/24/2007.  

For reasons set forth below, the appeal is once again remanded to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Veteran should further action be required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim at issue.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran has not been accorded an examination of his lipomas since July 2009.  At that time it was stated that the percent of exposed areas affected was greater than 5 percent, but less than 20 percent.  As for the percent of total body area affected, it was remarked this was greater than 40 percent.  The lipomas were described at that time as "grossly disfiguring" and as being present primarily on the forearms, the chest, the abdomen, the thighs, the hips, and on the back of the head.  

In a February 2012 communication, the Veteran stated that he currently had a huge lipoma just below his left wrist that needed to be removed.  He stated it hurt so much that it was difficult to get his shirt or jacket on.  He stated that he also had a large "cluster" on his right arm that might have to be removed.  He referred to pictures that were taken at the time of the 2009 examination and stated the lipomas had "gotten bigger."  He added that his belly was covered with lipomas that were constantly growing and that had not been added to the list of places where he had the lipomas.  He stated this made it very difficult for him to take insulin shots.  With his testimony as to worsening symptoms since the 2009 examination, the Board finds that a remand is necessary for a VA examination to be scheduled to determine the current severity of his service-connected lipomas.  It appears there may now be functional impairment beyond that which has been described.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be asked to obtain the names and addresses of all VA, private, or other Government health care providers, where he has been treated since 2009 for his lipomas.  After securing the necessary releases, VA should obtain all records that have not been previously secured.  Of particular interest are all outstanding treatment records related to the Veteran's lipomas at the McGuire VA Medical Center in Richmond, Virginia.

2.  Thereafter, the Veteran should be accorded an examination by an examiner knowledgeable in dermatology for the purpose of determining the current nature and extent and severity and manifestations of his service-connected lipomas.  All indicated tests and studies should be completed and all clinical manifestations should be reported in detail.  The examiner should quantify the percentage of the entire body or exposed areas affected by the Veteran's lipomas.  The examiner should also opine as to the impact of the lipomas on the Veteran's ability to function.  The examiner has advised that the Veteran is competent to report symptoms of treatment, and that his reports must be taken into account in formulating the requested opinion to the extent they are relevant.  It there is impairment of joint function, to include movement of the hands and fingers that should be set out.  Pictures should be taken and associated with the file as appropriate.

3.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  They should then be given an appropriate period of time in which to respond.  Then, the case should be returned to the Board for appellate review, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any final outcome warranted.  The Veteran, however, is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, any failure to cooperate without attending any requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



